Citation Nr: 1429634	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-07 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for left ring finger infection/cellulitis.

2. Entitlement to service connection for nerve pain.

3. Entitlement to service connection for hearing loss.

4. Entitlement to service connection for kidney stones.

5. Entitlement to service connection for hemorrhoids.

6. Whether new and material evidence has been received with respect to the claim of service connection for depression.

7. Whether new and material evidence has been received with respect to the claim of left hip injury.

8. Whether new and material evidence has been received with respect to a claim of service connection for glaucoma.

9. Whether new and material evidence has been received with respect to a claim of service connection for diabetes mellitus.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel
  

INTRODUCTION

The Veteran served on active duty from June 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Board hearing via videoconference in his March 2011 substantive appeal (VA Form 9).  It does not appear that the requested hearing was ever scheduled, and the Veteran has not withdrawn the request.  He is entitled to be scheduled for the hearing. 38 C.F.R. §§ 20.700, 20.704 (2013).

 Accordingly, the claims are REMANDED for the following action:

Schedule the Veteran's for a videoconference hearing at the earliest opportunity.  Notify him of the date, time, and location of this rescheduled hearing.  Put a copy of this letter in his claims file. 

Thereafter, the case should be returned to the Board for further appellate consideration of the claims.  The Board intimates no opinion as to the outcome of the claims.  The purpose of this REMAND is to ensure compliance with procedural due process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



